Exhibit 10.4(c)

LONG TERM INCENTIVE PERFORMANCE SHARE

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE JOHN BEAN TECHNOLOGIES CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

This Agreement is made as of the <<Grant Date>> (the “Grant Date”) by JOHN BEAN
TECHNOLOGIES CORPORATION, a Delaware corporation, (the “Company”) and
<<Participant Name>> (the “Employee”).

In 2008, the Board of Directors of the Company (the “Board”) adopted the John
Bean Technologies Corporation Incentive Compensation and Stock Plan (the
“Plan”). The Plan, as it may be amended and continued, is incorporated by
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Employee under this Agreement. Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will control.

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of restricted stock to the Employee, the amount
of which will vary based on the Company’s performance, as an inducement to
remain in the service of the Company or one of its affiliates (collectively, the
“Employer”), and as an incentive for increased efforts during such service.

The Committee, on behalf of the Company, grants to the Employee an award of up
to <<Maximum # of Shares Granted>> shares of restricted stock (the “Restricted
Shares”) of the Company’s common stock par value of $0.01 per share (the “Common
Stock”). The number of shares ultimately earned by the Employee will depend upon
the Company’s <<Fiscal Year>> fiscal year performance on [specify number of
performance measures utilized for award] << # >> performance criteria – [choose
applicable performance measures and delete inapplicable ones] [EBITDA growth]
[Return on Investment] [Total Shareholder Return] [Net Contribution] [include
the following only if performance is to be measured with respect to peers]
[relative to the performance of [specify number of peer companies utilized] [ <<
# >> other companies that are designated by the Committee at the time of the
Committee’s approval of the grant of this award]. The actual number of
Restricted Shares earned by the Employee will be determined at a meeting of the
Committee following the completion of the <<Fiscal Year>> fiscal year, at which
time the Committee will review and approve the Company’s calculation of the
Company’s performance on the [specify number of performance measures utilized
for award] << # >> specified performance criteria. The total number of shares
issued will vary between 0-200% of a target award amount depending on whether
the Company’s full year performance on the [specify number of performance
measures utilized for award]_<< # >> performance criteria is



--------------------------------------------------------------------------------

determined to be above average, average or below average [include the following
only if performance is to be measured with respect to peers] [relative to the
peer group of OSX companies], with [specify applicable fraction based on the
number of performance measures utilized for award]                             
of the total grant being tied to each of the performance measures. [utilize the
following if performance is not measured against peers:] [The Company’s
performance on each of these measures will be designated “above average” if the
Company’s performance is [specify the required performance levels]
                        , “average” if the Company’s performance is
                     and “below average” if the Company’s performance is
                        .] [or include the following if performance is to be
measured with respect to peers] [The Company’s performance on each of these
measures will be designated “above average” if the Company’s performance is
better than the midpoint between the << # >> and << # >> ranked peer companies
for such measure (1st being the highest performance), “average” if the Company’s
performance is better than the midpoint between the << # >> and << # >> ranked
peer companies for such measure and lower than the midpoint between the << # >>
and << # >> ranked peer companies for such measure, and “below average” if the
Company’s performance is below the midpoint between the << # >> and << # >>
ranked peer companies for such measure.] For below-average performance on any of
the [specify number of performance measures utilized for award] << # >>
performance measures, the Employee will receive 0% of the [specify applicable
fraction based on the number of performance measures utilized for award] << # >>
portion of this grant that is tied to such performance measure, for average
performance, 100% of such [specify applicable fraction based on the number of
performance measures utilized for award] << # >> portion of this grant tied to
that performance measure, and for above-average performance, 200% of such
[specify applicable fraction based on the number of performance measures
utilized for award] << # >> portion of this grant. [DRAFTING NOTE: ELIMINATE
BOLD-FACE ITALICIZED DRAFTING NOTES AND INAPPLICABLE BRACKETED ALTERNATIVE
PROVISIONS IN GRANT AGREEMENTS WHEN ISSUED]

The award is made upon the following terms and conditions:

1.        Vesting.    The Restricted Shares ultimately earned by the Employee
will vest and be immediately transferable on January 2, 3 years after the grant
date (the “Vesting Date”). Notwithstanding the foregoing, the Restricted Shares
will vest and be immediately transferable (but in any event, within 70 days) in
the event of the Employee’s death or Disability, or a Change in Control of the
Company and, for purposes of determining the amount of the resulting award, it
will be assumed that the Company achieved “average” performance on each of the
performance measures, resulting in the payment of 100% of the award amount of
this grant. Notwithstanding the foregoing, in the event of the Employee’s
retirement under the Company’s pension plan on or after age 62, the



--------------------------------------------------------------------------------

Restricted Shares will not vest and be immediately transferable until the
Vesting Date (and, in any event, within 70 days thereafter), with the amount of
the resulting award to be determined on the basis of the Company’s achievement
of the performance criteria. All Restricted Shares will be forfeited upon
termination of the Employee’s employment with the Employer before the Vesting
Date for a reason other than death, Disability or retirement under the Company’s
pension plan on or after age 62.

2.        Adjustment.    The Committee shall make equitable substitutions or
adjustments in the Restricted Shares as it determines to be appropriate in the
event of any corporate event or transaction such as a stock split, merger,
consolidation, separation, including a spin-off or other distribution of stock
or property of the Company, reorganization or any partial or complete
liquidation of the Company.

3.        Rights as Stockholder.

(a)      The Restricted Shares will be issued in the form of a book entry
registration in the amount of the maximum potential award. The Company may issue
a stock certificate (the “Certificate”) in the Employee’s name representing the
Restricted Shares prior to the Vesting Date, in which case, the Employee will
execute a stock power in favor of the Company, the Certificate will be held by
the Secretary of the Company (the “Escrow Agent”) and will be imprinted with a
legend stating that the Restricted Shares represented by the Certificate may not
be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of
except in accordance with this Agreement and are subject to reduction requiring
surrender or replacement of the Certificate. The Escrow Agent will hold the
Certificate until the Vesting Date. As soon as practicable after the Vesting
Date the Company will issue unlegended Certificates for Common Stock to the
Employee in the amount of the award earned, and the Employee will surrender to
the Company any legended Certificates representing the Restricted Shares, if
applicable.

(b)      Prior to the Vesting Date, the Employee may not vote, sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the Restricted
Shares. The Restricted Shares have Dividend Equivalent Rights.

4.        No Limitation on Rights of the Company.    The granting of Restricted
Shares will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

5.        Employment.    Nothing in this Agreement or in the Plan will be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Employer will continue to employ the Employee, or as
affecting in any way the right of the Employer to terminate the employment of
the Employee at any time.



--------------------------------------------------------------------------------

6.        Government Regulation.    The Company’s obligation to deliver Common
Stock following the Vesting Date will be subject to all applicable laws, rules
and regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

7.        Withholding.    The Employer will comply with all applicable
withholding tax laws, and will be entitled to take any action necessary to
effectuate such compliance. The Company may withhold a portion of the Common
Stock to which the Employee or beneficiary otherwise would be entitled
equivalent in value to the taxes required to be withheld, determined based upon
the Fair Market Value of the Common Stock. For purposes of withholding, Fair
Market Value shall be equal to the closing price of the amount of Common Stock
earned by the Employee pursuant to this award on the Vesting Date, or, if the
Vesting Date is not a business day, the next business day immediately following
the Vesting Date.

8.        Notice.    Any notice to the Company provided for in this Agreement
will be addressed to it in care of its Secretary, John Bean Technologies
Corporation, 200 East Randolph, Chicago, Illinois 60601, and any notice to the
Employee (or other person entitled to receive the Restricted Shares) will be
addressed to such person at the Employee’s address now on file with the Company,
or to such other address as either may designate to the other in writing. Any
notice will be deemed to be duly given when enclosed in a properly sealed
envelope addressed as stated above and deposited, postage paid, in a post office
or branch post office regularly maintained by the United States government.

9.        Administration.    The Committee administers the Plan. The Employee’s
rights under this Agreement are expressly subject to the terms and conditions of
the Plan, a copy of which is attached hereto, including any guidelines the
Committee adopts from time to time.

10.      Binding Effect.    This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

11.      Sole Agreement.    This Agreement is the entire agreement between the
parties to it, and any and all prior oral and written representations are merged
into this Agreement. This Agreement may only be amended by written agreement
between the Company and the Employee. Employee expressly acknowledges that the
form of the grant agreement that the Employee accepts electronically through the
Fidelity NetBenefits website is intended to facilitate the administration of
this restricted stock award and may not be a full version of this



--------------------------------------------------------------------------------

Agreement due to limitation inherit in such website that are imposed by
Fidelity. The terms of this Agreement will govern the Employee’s award in the
event of any inconsistency with the agreement viewed or accepted by the Employee
on the Fidelity NetBenefits website.

12.      Governing Law.    The interpretation, performance and enforcement of
this Agreement will be governed by the laws of the State of Delaware.

13.      Privacy.    Employee acknowledges and agrees to the Employer
transferring certain personal data of such Employee to the Company for purposes
of implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.

Executed as of the Grant Date.

 

JOHN BEAN TECHNOLOGIES CORPORATION

By:

 

 

     

 

 

Vice President, Human Resources

   

            (Employee)

     

 

     

            (Title)

     

 

     

            (Division)

     

 

     

            (Address)

     

 

     

            (Social Security Number)

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.